Name: Commission Regulation (EEC) No 3051/87 of 12 October 1987 re-establishing the levying of customs duties on certain threaded or tapped nuts falling within subheading 73.32 B ex II of the Common Customs Tariff originating in Singapore to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  iron, steel and other metal industries
 Date Published: nan

 No L 289/22 Official Journal of the European Communities 13 . 10 . 87 COMMISSION REGULATION (EEC) No 3051/87 of 12 October 1987 re-establishing the levying of customs duties on certain threaded or tapped nuts falling within subheading 7332 B ex II of the Common Customs Tariff origina ­ ting in Singapore to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply reached the reference base in question after being charged thereagainst ; whereas the exchange of information orga ­ nized by the Commission has demonstrated that continu ­ ance of the preference threatens to cause economic diffi ­ culties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Singapore, HAS ADOPTED THIS REGULATION : Article J As from 16 October 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Singapore : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3924/86, duties on the products listed in Annex II origi ­ nating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveillance every three months on the reference base referred to in Article 1 4 ; Whereas, as provided for in Article 14, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1984 ; Whereas, in the case of certain threaded or tapped nuts falling within subheading 73.32 B ex II of the Common Customs Tariff, the reference base is fixed at 2 553 000 ECU ; whereas, on 29 September 1987, imports of these products into the Community originating in Singapore CCT heading No Description 73.32 B ex II Threaded or tapped nuts (NIMEXE code 73.32-91 , 95, 97) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 1 .